 

Exhibit 10.2

 

[tex10-2logo.jpg]

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: Peter Tucker, Assistant General Counsel

Telephone: 646-855-5821

Facsimile: 646-822-5633

 

August 12, 2014

To: The KEYW Holding Corporation   7740 Milestone Parkway, Suite 400   Hanover,
Maryland 21076 Attention: Chief Financial Officer Telephone No.: 443-733-1600
Facsimile No.: 443-733-1601

 

Re: Additional Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Bank of
America, N.A. (“Dealer”) and The KEYW Holding Corporation (“Counterparty”) as of
the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated May 14,
2014, as supplemented by the Prospectus Supplement dated July 16, 2014 (as so
supplemented, the “Prospectus”) relating to the Convertible Senior Notes due
2019 (as originally issued by Counterparty, the “Convertible Notes” and each USD
1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 130,000,000 (as
increased by up to an aggregate principal amount of USD 19,500,000 pursuant to
the exercise by the Underwriters (as defined herein) of their option to purchase
additional Convertible Notes pursuant to the Underwriting Agreement (as defined
herein)) pursuant to an Indenture dated July 21, 2014 (the “Base Indenture”), as
supplemented by a Supplemental Indenture thereto dated July 21, 2014 (the
“Supplemental Indenture”), between Counterparty and Wilmington Trust, National
Association, as trustee (the Base Indenture as so supplemented, the
“Indenture”). In the event of any inconsistency between the terms defined in the
Prospectus, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
that are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Prospectus. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the
Prospectus, the descriptions thereof in the Prospectus will govern for purposes
of this Confirmation. The parties further acknowledge that the Supplemental
Indenture section numbers used herein are based on the Supplemental Indenture as
executed. Subject to the foregoing, references to the Base Indenture or the
Supplemental Indenture herein are references to the Base Indenture or the
Supplemental Indenture, as the case may be, as in effect on the date of its
execution, and if either the Base Indenture or the Supplemental Indenture is
amended or supplemented following such date (other than any amendment or
supplement (x) pursuant to Section 10.2(j) of the Supplemental Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Prospectus or (y) pursuant to Section
14.07(a) of the Supplemental Indenture, subject, in the case of this clause (y),
to the first proviso to the provision opposite the caption “Method of
Adjustment” in Section ‎3), any such amendment or supplement will be disregarded
for purposes of this Confirmation unless the parties agree otherwise in writing.

 

 

 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.           This Confirmation evidences a complete and binding agreement
between Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine))
on the Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.           The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms.

 

Trade Date: August 12, 2014     Effective Date: The third Exchange Business Day
immediately prior to the Premium Payment Date     Option Style: “Modified
American”, as described under “Procedures for Exercise” below     Option Type:
Call     Buyer: Counterparty     Seller: Dealer     Shares: The common stock of
Counterparty, par value USD 0.001 per share  (Exchange symbol “KEYW”).    
Number of Options: 19,500.  For the avoidance of doubt, the Number of Options
shall be reduced by any Options exercised by Counterparty.  In no event will the
Number of Options be less than zero.     Applicable Percentage: 30%     Option
Entitlement: A number equal to the product of the Applicable Percentage and
67.4093.     Strike Price: USD 14.8348     Cap Price: USD 19.3760     Premium:
USD 720,135.00     Premium Payment Date: August 15, 2014     Exchange: The
NASDAQ Global Select Market     Related Exchange(s): All Exchanges

 

2

 

 

Excluded Provisions: Section 14.04(i) and Section 14.03 of the Supplemental
Indenture.

 

Procedures for Exercise.

 

Conversion Date: With respect to any conversion of a Convertible Note (other
than (x) any conversion of Convertible Notes with a Conversion Date occurring
prior to the Free Convertibility Date (any such conversion, an “Early
Conversion”), to which the provisions of Section ‎9(k)(i) of this Confirmation
shall apply or (y) any conversion of Convertible Notes that are Make-Whole
Convertible Notes (any such conversion, a “Make-Whole Conversion”) to which the
provisions of Section ‎9(k)(ii) of this Confirmation shall apply), the date on
which the Holder (as such term is defined in the Indenture) of such Convertible
Note satisfies all of the requirements for conversion thereof as set forth in
Section 14.01 of the Supplemental Indenture.     Make-Whole Convertible Notes:
Convertible Notes as to which the Conversion Rate (as defined in the Indenture)
would be increased pursuant to Section 14.03 of the Supplemental Indenture.    
Free Convertibility Date: January 15, 2019     Expiration Time: The Valuation
Time     Expiration Date: July 15, 2019, subject to earlier exercise.    
Multiple Exercise: Applicable, as described under “Automatic Exercise” below.  
  Automatic Exercise: Notwithstanding Section 3.4 of the Equity Definitions, on
each Conversion Date occurring on or after the Free Convertibility Date, in
respect of which a Notice of Conversion (as such term is defined in the
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to (i) the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred, minus (ii) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated July 16, 2014 between Dealer and
Counterparty (the “Base Call Option Confirmation”), shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.       Notwithstanding the foregoing,
in no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options.

 

3

 

 

Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options relating to Convertible Notes (other than Convertible Notes being
converted upon an Early Conversion or a Make-Whole Conversion), Counterparty
must notify Dealer in writing before 5:00 p.m. (New York City time) on the
second Scheduled Valid Day immediately preceding the Expiration Date (the
“Exercise Notice Deadline”) of the number of such Options; provided that if the
Relevant Settlement Method for such Options is (x) Net Share Settlement and the
Specified Cash Amount (as defined below) is not USD 1,000, (y) Cash Settlement
or (z) Combination Settlement, Counterparty must provide Dealer a separate
notice (the “Notice of Final Settlement Method”) in respect of all such
Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying (i) the Relevant Settlement Method for such
Options and the settlement method for the related Convertible Notes, and (ii) if
the settlement method for the related Convertible Notes is not Settlement in
Shares or Settlement in Cash (each as defined below), the fixed amount of cash
per Convertible Note that Counterparty has elected to deliver to Holders (as
such term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”).  Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes.       Valuation Time: At the close of trading of the regular trading
session on the Exchange; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.     Market Disruption Event: Section 6.3(a) of the Equity
Definitions is hereby replaced in its entirety by the following:       “‘Market
Disruption Event’ means, in respect of a Share, (i) a failure by the primary
U.S. national or regional securities exchange or market on which the Shares are
listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m., New York City
time, on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts relating to the Shares.”

 

4

 

 

Settlement Terms.

 

Settlement Method: For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if Counterparty shall have notified Dealer of the
Relevant Settlement Method in the Notice of Final Settlement Method.    
Relevant Settlement Method: In respect of any Option:       (i)   if
Counterparty has elected (or, in the case of (C), is deemed to have elected) to
settle its conversion obligations in respect of the related Convertible Note (A)
entirely in Shares pursuant to Section 14.02(a)(iv)(A) of the Supplemental
Indenture (together with cash in lieu of fractional Shares) (such settlement
method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Supplemental Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash
Amount equal to USD 1,000, then, in each case, the Relevant Settlement Method
for such Option shall be Net Share Settlement;       (ii)   if Counterparty has
elected to settle its conversion obligations in respect of the related
Convertible Note in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash Amount
greater than USD 1,000, then the Relevant Settlement Method for such Option
shall be Combination Settlement; and       (iii)   if Counterparty has elected
to settle its conversion obligations in respect of the related Convertible Note
entirely in cash pursuant to Section 14.02(a)(iv)(B) of the Supplemental
Indenture (such settlement method, “Settlement in Cash”), then the Relevant
Settlement Method for such Option shall be Cash Settlement.     Net Share
Settlement: If Net Share Settlement is applicable to any Option exercised or
deemed exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for such Option exceed a
number of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

5

 

 

  Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.     Combination
Settlement: If Combination Settlement is applicable to any Option exercised or
deemed exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:      
(i)           cash (the “Combination Settlement Cash Amount”) equal to the sum,
for each Valid Day during the Settlement Averaging Period for such Option, of
(A) an amount (the “Daily Combination Settlement Cash Amount”) equal to the
lesser of (1) the product of (x) the Applicable Percentage and (y) the Specified
Cash Amount minus USD 1,000 and (2) the Daily Option Value for such Valid Day,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that, if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and       (ii)          Shares
(the “Combination Settlement Share Amount”) equal to the sum, for each Valid Day
during the Settlement Averaging Period for such Option, of a number of Shares
for such Valid Day (the “Daily Combination Settlement Share Amount”) equal to
(A) (1) the Daily Option Value for such Valid Day, minus the Daily Combination
Settlement Cash Amount for such Valid Day, divided by (2) the Relevant Price on
such Valid Day, divided by (B) the number of Valid Days in the Settlement
Averaging Period; provided that, if the calculation in sub-clause (A)(1) above
results in zero or a negative number for any Valid Day, the Daily Combination
Settlement Share Amount for such Valid Day shall be deemed to be zero;      
provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for such Option and (y) the Combination Settlement Share Amount for such
Option, multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.       Dealer will pay cash
in lieu of delivering any fractional Shares to be delivered with respect to any
Combination Settlement Share Amount valued at the Relevant Price for the last
Valid Day of the Settlement Averaging Period.

 

6

 

 

Cash Settlement: If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Dealer will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (i)
the Daily Option Value for such Valid Day, divided by (ii) the number of Valid
Days in the Settlement Averaging Period; provided that in no event shall the
Cash Settlement Amount for such Option exceed the Applicable Limit for such
Option.       Daily Option Value: For any Valid Day, an amount equal to (i) the
Option Entitlement on such Valid Day, multiplied by (ii) (A) the lesser of the
Relevant Price on such Valid Day and the Cap Price, minus (B) the Strike Price
on such Valid Day; provided that, if the calculation contained in clause (ii)
above results in a negative number, the Daily Option Value for such Valid Day
shall be deemed to be zero.  In no event will the Daily Option Value be less
than zero.       Applicable Limit: For any Option, an amount of cash equal to
the Applicable Percentage, multiplied by the excess of (i) the aggregate of (A)
the amount of cash, if any, paid to the Holder of the related Convertible Note
upon conversion of such Convertible Note and (B) the number of Shares, if any,
delivered to the Holder of the related Convertible Note upon conversion of such
Convertible Note, multiplied by the Applicable Limit Price on the Settlement
Date for such Option, over (ii) USD 1,000.       Applicable Limit Price: On any
day, the opening price as displayed under the heading “Op” on Bloomberg page
KEYW <equity> (or any successor thereto).     Valid Day: A day on which (i)
there is no Market Disruption Event and (ii) trading in the Shares generally
occurs on the Exchange or, if the Shares are not then listed on the Exchange, on
the principal other U.S. national or regional securities exchange on which the
Shares are then listed or, if the Shares are not then listed on a U.S. national
or regional securities exchange, on the principal other market on which the
Shares are then listed or admitted for trading.  If the Shares are not so listed
or admitted for trading, “Valid Day” means a Business Day.     Scheduled Valid
Day: A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading.  If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.     Business Day: Any day other than
a Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is
authorized or required by law or executive order to close or be closed.

 

7

 

 

Relevant Price: On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “KEYW <equity>
AQR” (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valid Day, as determined by the Calculation Agent, using, if practicable, a
volume-weighted average method).  The “Relevant Price” shall be determined
without regard to after-hours trading or any other trading outside of the
regular trading session trading hours.     Settlement Averaging Period: For any
Option and regardless of the Settlement Method applicable to such Option, the 60
consecutive Valid Days commencing on, and including, the 62nd Scheduled Valid
Day immediately prior to the Expiration Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 120 consecutive Valid Days commencing on, and
including, the 122nd Scheduled Valid Day immediately prior to the Expiration
Date.     Settlement Date: For any Option, the third Business Day immediately
following the final Valid Day of the Settlement Averaging Period for such
Option.     Settlement Currency: USD     Other Applicable Provisions: The
provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”.  “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.     Representation and
Agreement: Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

8

 

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price,” “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture).  For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of the first
paragraph of Section 14.04(c) of the Supplemental Indenture or the fourth
sentence of Section 14.04(e) of the Supplemental Indenture).     Method of
Adjustment: Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction;  
    provided that, notwithstanding the foregoing and “Consequences of Merger
Events / Tender Offers” below, if the Calculation Agent in good faith disagrees
with any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Supplemental Indenture or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner;       provided further that, notwithstanding
the foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event.

 

9

 

 

Dilution Adjustment Provisions: Sections 14.04(a), (b), (c), (d), (e) and (f)
and Section 14.05 of the Supplemental Indenture.

 

Extraordinary Events applicable to the Transaction:

 

Merger Events: Applicable; provided that (i) notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of a Share
Exchange Event (as defined in Section 14.07(a) of the Supplemental Indenture)
and (ii) solely for purposes of Section ‎9(bb) and “Announcement Event” below,
(a) as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) and (b)
any occurrence of the Hexis IPO (as defined under the Indenture) or the Hexis
Spin-off (as defined under the Indenture).     Tender Offers: Applicable;
provided that notwithstanding Section 12.1(d) of the Equity Definitions, a
“Tender Offer” means the occurrence of any event or condition set forth in
paragraph (a) of the definition of “Fundamental Change” in Section 1.01 of the
Supplemental Indenture and, solely for purposes of Section ‎‎9(bb) and
“Announcement Event” below, as defined under Section 12.1(d) of the Equity
Definitions.       Consequences of Merger Events/   Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options and the Option Entitlement; provided, however,
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to any Excluded Provision;       provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer will not be a corporation, then, in either case, Cancellation
and Payment (Calculation Agent Determination) may apply at Dealer’s sole
election; and

 

10

 

 

  provided further that, for the avoidance of doubt, adjustments shall be made
pursuant to the provisions set forth above regardless of whether any Merger
Event or Tender Offer gives rise to an Early Conversion.     Announcement Event:
If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the Exercise
Date, Early Termination Date or other date of cancellation (the “Announcement
Event Adjustment Date”) in respect of each Option, the Calculation Agent will
determine the economic effect on such Option of the relevant event (regardless
of whether the Announcement Event actually results in a Merger Event or Tender
Offer, and taking into account such factors as the Calculation Agent may
determine, including, without limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the
Transaction whether prior to or after the Announcement Event or for any period
of time, including, without limitation, the period from the Announcement Event
to the relevant Announcement Event Adjustment Date).  If the Calculation Agent
determines that such economic effect on any Option is material, then on the
Announcement Event Adjustment Date for such Option, the Calculation Agent may
make such adjustment to the Cap Price as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Option, as the case may be; provided that in no event shall the Cap Price be
less than the Strike Price.     Announcement Date: The definition of
“Announcement Date” in Section 12.1 of the Equity Definitions is hereby amended
by (i) replacing the words “a firm” with the word “any” in the second and fourth
lines thereof, (ii) replacing the word “leads to the” with the words “, if
completed, would lead to a” in the third and the fifth lines thereof, (iii)
replacing the words “voting shares” with the word “Shares” in the fifth line
thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.     Nationalization,
Insolvency or Delisting: Cancellation and Payment (Calculation Agent
Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

11

 

 

Additional Disruption Events:

 

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.     Failure to Deliver: Applicable     Hedging
Disruption: Applicable; provided that:       (i)           Section 12.9(a)(v) of
the Equity Definitions is hereby amended by (a) inserting the following words at
the end of clause (A) thereof:  “in the manner contemplated by the Hedging Party
on the Trade Date” and (b) inserting the following two phrases at the end of
such Section:       “For the avoidance of doubt, the term “equity price risk”
shall be deemed to include, but shall not be limited to, stock price and
volatility risk. And, for the further avoidance of doubt, any such transactions
or assets referred to in phrases (A) or (B) above must be available on
commercially reasonable pricing terms.”; and       (ii)          Section
12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in the
third line thereof, after the words “to terminate the Transaction”, the words
“or a portion of the Transaction affected by such Hedging Disruption”.    
Increased Cost of Hedging: Applicable     Hedging Party: For all applicable
Additional Disruption Events, Dealer.     Determining Party: For all applicable
Extraordinary Events, Dealer.     Non-Reliance: Applicable     Agreements and
Acknowledgments   Regarding Hedging Activities: Applicable     Additional
Acknowledgments: Applicable

 

12

 

 

4. Calculation Agent. Dealer

 

5.Account Details.

 

(a)Account for payments to Counterparty:

 

Bank:Citibank

ABA#:254070116

Acct No.:9107022921

Beneficiary:The KEYW Corporation Operating

Ref:KEYW Capped Call

 

Account for delivery of Shares to Counterparty:

 

David Rillera
Registrar and Transfer Company
10 Commerce Drive
Cranford, NJ  07016-3572
(800) 866-1340 Ext 2612
Account #3223006003

 

(b)Account for payments to Dealer:

 

Bank of America NA
New York, NY
SWIFT: BOFAUS3N
Bank Routing: 026-009-593
Account Name: Bank of America
Account No. : 0012334-61892



Account for delivery of Shares from Dealer:

 

DTC# 0161

 

6.Offices.

 

(a)The Office of Counterparty for the Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: New York

 

Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
Attn: Peter Tucker, Assistant General Counsel
Telephone: 646-855-5821
Facsimile: 646-822-5633

 

7.Notices.

 

(a)Address for notices or communications to Counterparty:

 

The KEYW Holding Corporation

7740 Milestone Parkway, Suite 400

Hanover, Maryland 21076

Attention:Chief Financial Officer

Telephone No.:443-733-1600

Facsimile No.:443-733-1601

 

13

 

 

(b)Address for notices or communications to Dealer:

 

Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
Attn: Peter Tucker, Assistant General Counsel
Telephone: 646-855-5821
Facsimile: 646-822-5633

 

8.Representations and Warranties.

 

Each of the representations and warranties of Counterparty set forth in Section
1 of the Underwriting Agreement (the “Underwriting Agreement”) dated as of July
16, 2014 between Counterparty, RBC Capital Markets, LLC, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as representatives of the several
Underwriters party thereto (the “Underwriters”) are true and correct and are
hereby deemed to be repeated to Dealer as if set forth herein. Counterparty
hereby further represents and warrants to Dealer on the date hereof and on and
as of the Premium Payment Date that:

 

(a)Counterparty is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or incorporation and has all
necessary corporate power and authority to execute, deliver and perform its
obligations in respect of the Transaction; such execution, delivery and
performance have been duly authorized by all necessary corporate action on
Counterparty’s part; and this Confirmation has been duly and validly executed
and delivered by Counterparty and constitutes its valid and binding obligation,
enforceable against Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

(d)Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

14

 

 

(e)Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(f)Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty or the Shares.

 

(g)No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

(h)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

(i)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including FASB Statements 128, 133, 149 (each as amended), or 150,
EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or
under FASB’s Liabilities & Equity Project.

 

(j)Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

(k)(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

Dealer hereby represents and warrants to Counterparty on the date hereof and on
and as of the Premium Payment Date, that Dealer is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, other than a person that is an eligible contract participant under
Section 1a(18)(C) of the Commodity Exchange Act).

 

9.Other Provisions.

 

(a)Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (c) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

15

 

 

(b)Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least 10 Scheduled Valid Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) on such day if following such repurchase or Conversion Rate
Adjustment Event, the Notice Percentage as determined on the date of such
Repurchase Notice is (i) greater than 4.5% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the Number of
Shares and the denominator of which is the number of Shares outstanding on such
day. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph ‎(b) are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

(c)Regulation M. Counterparty is not on the Trade Date, and will not be during
any “Observation Period” (as defined in the Indenture) in respect of any
conversion of a Convertible Note that is not an Early Conversion, engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than (i) a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the
distribution of the Convertible Notes. Counterparty shall not, until the second
Scheduled Valid Day immediately following the Trade Date, and from the beginning
of such “Observation Period” until the second Scheduled Valid Day immediately
following the relevant Settlement Date, engage in any such distribution.

 

16

 

 

(d)Rule 10b-18. On the Trade Date and during any “Observation Period” (as
defined in the Indenture) in respect of any conversion of a Convertible Note
that is not an Early Conversion, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares.

 

(e)Resolutions. Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

(f)Solvency. On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)), and Counterparty would be able to purchase a number of
Shares equal to the Number of Shares in compliance with the corporate laws of
the jurisdiction of its incorporation.

 

(g)Private Placement. Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

 

(h)No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(i)Transfer or Assignment.

 

(i)Counterparty may not transfer any of its rights or obligations under the
Transaction without the prior written consent of Dealer.

 

17

 

 

(ii)Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a long-term issuer rating that is equal to or better than
Dealer’s credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer’s ultimate parent, or (B) to any other third party with a long-term
issuer rating equal to or better than the credit rating of Dealer at the time of
the transfer. If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Option Equity Percentage exceeds 13.0% or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section ‎9(n) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or Section
16 of the Exchange Act and rules promulgated thereunder) and (B) the denominator
of which is the number of Shares outstanding. The “Option Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

(j)Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

(i)in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be no earlier than the twentieth
(20th) Exchange Business Day immediately preceding such Nominal Settlement Date
such Nominal Settlement Date and the last of which will be no later than the
twentieth (20th) Exchange Business Day following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date;

 

18

 

 

(ii)the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

(iii)if the Net Share Settlement terms or the Combination Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares (or Share
Termination Delivery Units) otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

 

(k)Additional Termination Events.

 

(i)Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion (as such term is defined
in the Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder:

 

(A)Counterparty shall, within one Scheduled Valid Day of the Conversion Date for
such Early Conversion, provide written notice (an “Early Conversion Notice”) to
Dealer specifying the number of Convertible Notes surrendered for conversion on
such Conversion Date (such Convertible Notes, the “Affected Convertible Notes”),
and the giving of such Early Conversion Notice shall constitute an Additional
Termination Event as provided in this clause ‎(i);

 

(B)upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than one Scheduled Valid Day following the Conversion Date
for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes minus the “Affected
Number of Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Affected Convertible Notes and (y) the Number of Options as
of the Conversion Date for such Early Conversion;

 

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) and (ii) the number of Shares delivered (if any) to
the Holder (as such term is defined in the Indenture) of an Affected Convertible
Note upon conversion of such Affected Convertible Note, multiplied by the fair
market value of one Share as determined by the Calculation Agent, minus (y) USD
1,000;

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

19

 

 

(E)the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon any
Make-Whole Conversion in respect of which a Notice of Conversion (as such term
is defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting Holder:

 

(A)Counterparty shall, within one Scheduled Valid Day of the Conversion Date for
such Make-Whole Conversion, provide written notice (a “Make-Whole Conversion
Notice”) to Dealer specifying the number of Convertible Notes surrendered for
conversion on such Conversion Date (such Convertible Notes, the “Make-Whole
Convertible Notes”), and the giving of such Make-Whole Conversion Notice shall
constitute an Additional Termination Event as provided in this clause ‎‎(ii);

 

(B)upon receipt of any such Make-Whole Conversion Notice, Dealer shall designate
an Exchange Business Day as an Early Termination Date (which Exchange Business
Day shall be no earlier than one Scheduled Valid Day following the Conversion
Date for such Make-Whole Conversion) with respect to the portion of the
Transaction corresponding to a number of Options (the “Make-Whole Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
minus the “Make-Whole Number of Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Make-Whole Convertible Notes and (y)
the Number of Options as of the Conversion Date for such Make-Whole Conversion;

 

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Make-Whole Number of
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 14.03 of the Supplemental Indenture); provided that the
payment in respect of such early termination by Dealer to Counterparty shall not
be greater than the product of (x) the Applicable Percentage and (y) the excess
of (I) (1) the number of Make-Whole Conversion Options, multiplied by (2) the
Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 14.03 of the Supplemental Indenture),
multiplied by (3) a price per Share determined by the Calculation Agent over
(II) the aggregate principal amount of such Convertible Notes, as determined by
the Calculation Agent in a commercially reasonable manner;

 

20

 

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Make-Whole Conversion and
any conversions, adjustments, agreements, payments, deliveries or acquisitions
by or on behalf of Counterparty leading thereto had not occurred, (y) no
adjustments to the Conversion Rate have occurred pursuant to any Excluded
Provision and (z) the corresponding Convertible Notes remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Make-Whole Conversion, the Number of Options shall be
reduced by the Make-Whole Number of Options.

 

(iii)Notwithstanding anything to the contrary in this Confirmation, if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.02 of the Supplemental Indenture,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

(l)Amendments to Equity Definitions.

 

(i)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
Transaction”.

 

(ii)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or at
Dealer’s option, (C) the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 

(iii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(m)No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under the Transaction shall not be netted or set off against any
other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted or
set off against obligations under the Transaction, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff.

 

21

 

 

(n)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Valid Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply and (b) Counterparty remakes the representation set
forth in Section ‎8(f) as of the date of such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.     Share Termination Delivery Property: A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.       Share
Termination Unit Price: The value to Dealer of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.    
Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of such Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent.

 

22

 

 

Failure to Deliver: Applicable     Other applicable provisions: If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 (as modified above) of the Equity Definitions and the provisions set forth
opposite the caption “Representation and Agreement” in Section 2 will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

(o)Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer
for the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered secondary offering; provided,
however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, requested by Dealer.

 

(p)Notice of Certain Other Events. Counterparty covenants and agrees that:

 

(i)promptly following the public announcement of the results of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

(ii)promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

23

 

 

(q)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(r)Right to Extend. Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

 

(s)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(t)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

(u)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(v)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

24

 

 

(w)Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section ‎9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, subject to the proviso included in this Section ‎9(w), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

(x)Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

(y)Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

(z)Waiver of Jury Trial. EACH OF COUNTERPARTY AND Dealer HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(aa)Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

25

 

 

(bb)Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (in the case of a Potential Announcement Event, as amended by
Section ‎9(l)(i), and in the case of a Merger Event, as amended by the
provisions opposite the caption “Merger Events” in Section ‎3), and upon the
occurrence of a Merger Date, the occurrence of a Tender Offer Date, or
declaration by Counterparty of the terms of any Potential Adjustment Event,
respectively, as such terms are defined in the Equity Definitions, the
Calculation Agent may, in its sole discretion, adjust the Cap Price to preserve
the fair value of the Options to Dealer; provided that in no event shall the Cap
Price be less than the Strike Price.

 

(cc)FATCA: Withholding Tax imposed on payments to non-US counterparties under
the United States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(a)
of the Schedule (Payer Tax Representations) and “Indemnifiable Tax” as defined
in Section 14 of the Agreement shall not include any U.S. federal withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

 

26

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

  Very truly yours,

 

  BANK OF AMERICA, N.A.       By: /s/ Chris Hutmaker   Authorized Signatory  
Name: Chris Hutmaker   Title: Managing Director

 

Accepted and confirmed
as of the Trade Date:

 

THE KEYW HOLDING CORPORATION   By: /s/ Philip L. Calamia Authorized Signatory  
Name:    Philip L. Calamia

 

[Signature Page to Additional Capped Call Confirmation]

 

 

 

